Appeal by defendant Bowden from an order fixing a deficiency judgment in an action for the foreclosure of a mortgage, and from the judgment entered pursuant thereto. Order and judgment reversed on the law and the facts, with $10 costs and disbursements, and the proceeding remitted to Special Term for a rehearing. The valuations fixed by the plaintiff’s witness, which were adopted in toto by the official referee, erroneously disregarded pertinent factors — the assessed valuations fixed by the village and the town (Matter of Gedarhurst Gardens, Ina., v. Eldred, 266 App. Div. 1016), the undisputed Jordan sale, the value of the trees, shrubbery and landscaping, and the true character and extent of the heating and bathroom facilities. The proof in respect of the equalization tables was improperly excluded. Carswell, Johnston, Adel and Sneed, JJ., concur; Hagarty, Acting P. J., not voting.